^R^po^T£JllS_R£CnfLD!JVQUjME &GF3. l\hs. RcxjERS STOOD RV Mcrnhk
i.FSfi ns TUOUQU SUE WAS^lMOtiUEQEMT AND> \HOr)t\AQET^i\rr.     SbE




UWVL^ZNADDmOM Ms. RncjEBG- EpRED-^MaOE F.f?Qna» G&E TMcrflflrS
Sl^SmrrE; j? &W, 3D. r<=ft
Ex mRtel tiaRRfc sr^ 5,W m tvod pss Mr.'^Zaies PLE&DquiLrry.

 .__       Ground For Res/'iEW Number FvuR                    ^     __
         .„ Plea BaR^Mti Agreement                            "l/'-
JELk p&n& Dm%.t c>io S, U/. sip -yes- (lex. Cgi'm App iG9i). Mr. Jones
PLE&J&mailJ AcjREE/VlEMT WAS TNVQLUNTARv" BASED ON TUB FMCTf
U-ie &OIL.TY PLeA WAS "iNVQWMTAR/' SINCE ttis PtTTORNEV. M$. f?ojER€
WAG INEFFECTIVE. Afe. RojEftS WAS ESSENTIALLY ZTVST A Gop-G/T
MAN WUQ WAG PRESENT WITH MRdoNES WHEN HE PLEADED QiJt TO
fl "NOME pRE-AflRAfCjMEQL DEAL. BETWEEN M°M Aa/O TUE STATE. AlojE
^/ksgArr/A/g opinio$ erring Ex pA/tTE Harris 5~6 S.W* aq «y%3 lTex.
Crj'm, App- two aaio Ex parte Bratcmett. s~i3 S.W. aavs-i (~Tkx~
 C&m.App^m42_                             ______^__
             flggjW" ^ Rf=tftEW NiJMRF.R F'l/E                         _____
                   ^EuGUFFLCJlENrT ELviOEHOE

Xn the Cjdurt Reporter's Record Volume ll Pqqf £; Lines iC-Tam-
 If the Court was ABAfifoohfiha awtv/a/g tin /or about $uj£n f^isrf. jpub
 \&m . "Tf/g CjQURT AGREED, BUT" W14EN LOOK\NQ AT THE TJuO^E/VjEhrT
 AcfJVDJcJEr/NO GuJLrr' otf RECORD F&QM THE CodAiry CjlERKS OFFICE
MR. OoME^ THE DEFENDAT WAS CMARQED^ Wiry PtetfESfiloN OF ACog
TAoujEJ^jeuesrmtE^To^
 vJE.lQhtT tUrcxJOlMQ AdUL.TBf>^(jryi AMD Uilut%mts_ of less than &$ ^RAN&r
ONoHAGOUT H&RUWy 1%SL0i3i in GfWiQE G>umtV, 1ejCA% liji.5 IS ABSOLUTE
Ly False Gee Uaclk^o^ \t Wfow/V mi U.S. 3cnJ  Gcxanv\
(mo)r H'jQTADQ V Tucker, vo F'Gupp ad ui (Nines /?) _
L          GenuMD For /?a/jgw MuMRFR Six                       ____ _^
          3~AJFfrFECTJ\/E Ae5i5TAML^.0FCoUA/5£i
          {\ppEf\L- Atto/?a/e/- Christine Brown-zeto
yMs, CjjRisTJNFi Brown-^EToATrnRHEy at Law i/qt &&fem
CbLA/kl Vo~NES JR., ApPBU-MiT WAS "INEFFECTIVE 'AMD CMOSFTl
WITHDRAW AND ASANDdij' AppELLANT AND RELINQUISH or cjwe up WITH THi
INTENTION OF NE\/ER /\gAtN QEjCJ-AJMlNq AppELLANT RJcjtirS OR INTEREST
ThooqH rr was Ms. Brown-7-eto's r\qht to oecade whether t
CONTINUE TO QEpRESELNT Mx.JoNES, Ms. BroWN-'ZETQ STILL. HAD
TUE GDTWh/ TO £=LI F AMmriQA/ FOR /L Pehf^A/^'ai^ \NUJCU SHE
DID NOT EXHAUST ALL. REMEDIES ON BEtifU-F OF NJR. JoAlES. Se?E
Rule wa of ti4E ~Tex#x Rules of AppEAU-ANT Procedures.
What Ms. Brown-Zeto chcse to oa jnstfad is remoue uersb.
FOR ReASOAJABLF "pERSOMAl nAJN ny"pRnMnTfMCj tiFfi SERVirE*
TttROUGiA OORRESpONOEKlCE TO Mr. UonES.                 ,
                    pRhV

CouRT GraMT HIS Motion FOR DiscXErioNARy Review ToPRo^^edou
AppEAU._^
                          _         9



              Taiaaate DeCLARATXONl



CJ\RHERATE\T CN THE TEXAS DEPARTMENT OF CfiiMtNAL TJusTtCLE, QecLMl
 UNDER PENALTY OF P8EJ0R.S/ THAT ACCORDING TO NV/ BELIEF; THE FACTS
"in the ftBovE NxoTinN to proofed In DcscRETioMAay Review, on
APPEAL. /mE TRUE AND CORRECT
^ SjWsm ON •OcTV'Bb=R£±L., SLQ15~.


                  Calvin Jones \Jfi.
                    Pro— Ge_
               3DC2%HteOi£&mi3-
                 GrRiNdEELLoW Unit
                 iaoo Fm 6>s-er
                 &>SUflROU lams -I15V3
                                  In The


                            Court ofAppeals

                  Ninth District of Texas at Beaumont



                           NO. 09-14-00460-CR




                      CALVIN JONES JR., Appellant

                                     V.


                    THE STATE OF TEXAS, Appellee




                  On Appeal from the 163rd District Court
                          Orange County, Texas
                        Trial Cause No. B080617-R



                        MEMORANDUM OPINION


     Pursuant to a plea bargain agreement, appellant Calvin Jones Jr. (Jones)

pleaded guilty to the offense of felony possession of a controlled substance,

enhanced by a prior felony conviction. See Tex. Health & Safety Code Ann. §

481.117(a), (e) (West 2010); Tex. Penal Code Ann. § 12.42(c)(1) (West Supp.
2014).'The trial court found the evidence sufficient to find Jones guilty, but

deferred further proceedings and placed Jones on community supervision for ten

years and assessed a $1,440.00 fine. The State subsequently filed its First

Amended Motion to Impose Guilt, to revoke Jones's unadjudicated community

supervision. Jones pleaded "true" to certain alleged violations of the conditions of

his community supervision. After conducting an evidentiary hearing, the trial court

found that Jones violated the conditions of his community supervision, found Jones

guilty of possession of a controlled substance, and assessed punishment at fifteen

years in prison.

      Jones's appellate counsel filed a brief that presents counsel's professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On March 3, 2015, and June 15, 2015, we granted an extension of time for

Jones to file a pro se brief. Jones filed a pro se Brief. The Court of Criminal

Appeals has held that an appellate court may determine that (1) "the appeal is

wholly frivolous and issue an opinion explaining that it has reviewed the record

and finds no reversible error"; or (2) "arguable grounds for appeal exist and



       !We cite to the current version of the statute as the subsequent amendments
do not affect the outcome of this appeal.
                                            2
remand the cause to the trial court so that new counsel may be appointed to brief

the issues." Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

      We have reviewed the entire appellate record, as well as all briefs, and we

agree with counsel's conclusion that no arguable issues support an appeal.

Therefore, we find it unnecessary to order appointment of new counsel to re-brief

the appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991). We affirm the trial court's judgment.

      AFFIRMED.



                                                      LEANNE JOHNSON
                                                             Justice



Submitted on June 4, 2015
Opinion Delivered July 29, 2015
Do Not Publish


Before McKeithen, C.J., Horton and Johnson, JJ.




      2Jones may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
    f                      >


    z
                      5&
    z.oo
    ^m1*        O     r=n
                o
    O-'T-       —i    o
    cC>
    XTz         i«o
    H-t2              6*3
                cr>
                      »—1

    •") O .-1         •<
    •y c r-